Case 17-26544        Doc 40     Filed 04/16/19     Entered 04/16/19 13:39:44          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 26544
         Libby A. Denton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/05/2017.

         2) The plan was confirmed on 12/21/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/18/2018.

         5) The case was Dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26544              Doc 40   Filed 04/16/19    Entered 04/16/19 13:39:44                Desc         Page 2
                                                     of 4



 Receipts:

           Total paid by or on behalf of the debtor               $6,980.00
           Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                       $6,980.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $4,000.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                           $314.06
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,314.06

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim       Principal      Int.
 Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
 1stprogress/1stequity/             Unsecured         315.09           NA              NA            0.00       0.00
 Americredit Financial Ser Inc      Unsecured           0.00      6,460.46        6,460.46           0.00       0.00
 Americredit Financial Ser Inc      Secured       15,418.00     15,147.50        15,147.50      1,407.04     198.44
 Avant LLC                          Unsecured      7,525.00       8,049.19        8,049.19           0.00       0.00
 Barclays Bank Delaware             Unsecured      2,735.00            NA              NA            0.00       0.00
 Capital One                        Unsecured           0.00           NA              NA            0.00       0.00
 Citibank                           Unsecured           0.00           NA              NA            0.00       0.00
 Comenity Bank/Carsons              Unsecured           0.00           NA              NA            0.00       0.00
 Comenity Bank/Fashion Bug          Unsecured           0.00           NA              NA            0.00       0.00
 Credit Union 1                     Unsecured         725.00        737.45          737.45           0.00       0.00
 Dept Of Ed/582/Nelnet              Unsecured           0.00           NA              NA            0.00       0.00
 Ditech Financial LLC               Secured      369,000.00    292,438.42       292,438.42           0.00       0.00
 Ditech Financial LLC               Secured       18,321.07     18,321.07        18,321.07        739.64        0.00
 First Midwest Bank/na              Unsecured           0.00           NA              NA            0.00       0.00
 Flagstar Bank                      Unsecured           0.00           NA              NA            0.00       0.00
 Ford Motor Credit                  Unsecured           0.00           NA              NA            0.00       0.00
 Internal Revenue Service           Unsecured      5,000.00       5,329.26        5,329.26           0.00       0.00
 Internal Revenue Service           Priority       5,000.00       6,722.06        6,722.06           0.00       0.00
 Mabt/Contfin                       Unsecured           0.00           NA              NA            0.00       0.00
 Mabt/Contfin                       Unsecured           0.00           NA              NA            0.00       0.00
 Midwest Recovery Syste             Unsecured           0.00           NA              NA            0.00       0.00
 Navient                            Unsecured           0.00           NA              NA            0.00       0.00
 OneMain                            Unsecured           0.00           NA              NA            0.00       0.00
 OneMain Financial                  Unsecured           0.00      2,133.59        2,133.59           0.00       0.00
 OneMain Financial                  Secured        3,433.00       2,479.27        2,479.27        288.34      32.48
 Payday Loan Store                  Unsecured      3,000.00       3,087.89        3,087.89           0.00       0.00
 Synchrony Bank/ JC Penneys         Unsecured           0.00           NA              NA            0.00       0.00
 Synchrony Bank/Care Credit         Unsecured         106.00           NA              NA            0.00       0.00
 Synchrony Bank/PayPal Cr           Unsecured           0.00           NA              NA            0.00       0.00
 Trackers Inc                       Unsecured           0.00           NA              NA            0.00       0.00
 Usa Credit                         Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-26544       Doc 40    Filed 04/16/19    Entered 04/16/19 13:39:44                Desc         Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim          Claim         Claim        Principal        Int.
 Name                            Class    Scheduled       Asserted      Allowed         Paid           Paid
 Wells Fargo Bank             Unsecured      4,475.00        4,513.32      4,513.32           0.00         0.00


 Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                            $292,438.42                 $0.00                   $0.00
       Mortgage Arrearage                           $18,321.07               $739.64                   $0.00
       Debt Secured by Vehicle                      $17,626.77             $1,695.38                 $230.92
       All Other Secured                                 $0.00                 $0.00                   $0.00
 TOTAL SECURED:                                    $328,386.26             $2,435.02                 $230.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                $0.00                 $0.00
        Domestic Support Ongoing                            $0.00                $0.00                 $0.00
        All Other Priority                              $6,722.06                $0.00                 $0.00
 TOTAL PRIORITY:                                        $6,722.06                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                        $30,311.16                   $0.00                 $0.00


 Disbursements:

          Expenses of Administration                         $4,314.06
          Disbursements to Creditors                         $2,665.94

 TOTAL DISBURSEMENTS :                                                                        $6,980.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-26544        Doc 40      Filed 04/16/19     Entered 04/16/19 13:39:44            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
